Citation Nr: 0733555	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from March 1944 to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  The veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran and his daughter assert that the veteran is no 
longer able to care for himself due to his progressive 
Alzheimer's disease, cerebrovascular accident residuals, and 
other significant disabilities.  In reviewing the record, the 
Board observes that the veteran resides in the Dogwood 
Plantation Assisted Living facility.  In a March 2007 written 
statement, the veteran's daughter acknowledged that the 
veteran was able to feed himself; to bath and attend to the 
needs of nature by himself; and to dress himself.  She 
clarified that the staff of the assisted living facility must 
prepare the veteran's food and clothes and reminds him 
constantly to take his medications and to adequately perform 
his activities of daily living.  

The veteran has not been afforded a VA aid and attendance or 
housebound examination.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  


Accordingly, the case is REMANDED for the following action:
1.  Contact the Dogwood Plantation 
Assisted Living facility and request that 
it complete an additional Request for 
Nursing Home Information in Connection 
With Claim for Aid and Attendance (VA 
Form 21-0779).  All relevant information 
and/or documentation provided should be 
associated with the claims file.  

2.  Then schedule the veteran for VA aid 
and attendance or housebound examination 
which is sufficiently broad to determine 
the current nature and severity of his 
chronic disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

3.  Then readjudicate the veteran's 
entitlement to special monthly pension 
based on the need for regular aid and 
attendance or at the housebound rate.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


